
	

114 HR 3122 IH: The Veterans Administration Legislative and Objective Review Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3122
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Mr. Hurt of Virginia (for himself, Mr. Walz, and Mr. Roe of Tennessee) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to enter into a
			 contract with a non-government entity for the conduct of biannual audits
			 of Department of Veterans Affairs health care functions, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the The Veterans Administration Legislative and Objective Review Act of 2015 or VALOR Act of 2015. 2.Biannual independent audits of health care functions of Department of Veterans Affairs (a)In generalSubchapter I of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1709B.Biannual audits of Department health care functions
 (a)Biannual audits requiredThe Secretary shall enter into a contract with an appropriate non-government entity for the conduct of a biannual audit of all functions of the Department related to the furnishing of health care by the Department. Such entity shall provide a report on the results of each biannual audit conducted under this section, which shall be made publicly available on an Internet website of the Department. Each such report shall include an assessment of each of the following:
 (1)The current and projected demographics and unique health care needs of the patient population of the Department, as well as the unique health care needs of veterans living in rural areas.
 (2)The current and projected health care capabilities and resources of the Department. (3)The use of authorities granted to the Secretary to furnish hospital care and medical services at non-Department facilities.
 (4)The appropriate system-wide access standard applicable to health care furnished by and through the Department.
 (5)The workflow efficiency and processes at each medical facility of the Department for scheduling appointments for veterans.
 (6)The organization, workflow processes, and tools used by the Department to support clinical staffing, access to care, effective length-of-stay management and care transitions, positive patient experience, accurate documentation, and subsequent coding of inpatient services.
 (7)The staffing level and productivity of each medical facility of the Department. (8)The progress of the Department with respect to the use of information technology for furnishing and managing health care.
 (9)The business processes of the Veterans Health Administration. (10)The purchasing, distribution, and use of pharmaceuticals, medical and surgical supplies, medical devices, and health care related services by the Department.
 (11)The progress of the Department with respect to construction and maintenance projects at medical facilities of the Department and the use of medical facility leases.
 (12)The effectiveness of the leadership of the Department in executing their management responsibilities and implementing reforms of previous audits.
 (13)The progress of the Department with respect to implementing recommended reforms resulting from previous evaluations.
 (14)Such other matters as the non-government entity determines relevant. (15)Recommendations on how the Department can make changes to be more effective in delivering quality and timely care to veterans.
 (b)Report to CongressNot later than 120 days after receiving a report under subsection (a), the Secretary shall submit to Congress a report on the results of the audit covered by the report. Each such report shall include the findings of the audit and the plans of the Secretary to address such findings and make improvements to the functions of the Department based on such findings..
 (b)Clerical amendmentThe table of sections at the beginning of such section is amended by inserting after the item relating to section 1709A the following new item:
				
					
						1709B. Biannual audits of Department health care functions.
 (c)Deadline for implementationThe Secretary of Veterans Affairs shall enter into a contract for the conduct of the audit required under section 1709B of title 38, United States Code, as added by subsection (a), by not later than January 1, 2017.
			
